Exhibit 10.24

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 31,
2018 by and between SEABOARD FOODS LLC, an Oklahoma limited liability company
(together with any Successor thereto, the “Company”), and Darwin E. Sand
(“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive have entered into a certain Employment
Agreement dated March 29, 2013 (the “2013 Employment Agreement”) setting forth
the terms upon which Executive is employed with the Company; and

 

WHEREAS, the Company and Executive desires to make certain amendments to
Executive’s Employment Agreement, as provided in this Employment Agreement (as
amended hereby, the “Agreement”);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

 

1. Agreement to Employ.  Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.

 

2. Term; Position and Responsibilities; and Location.

 

(a) Term of Employment.  Unless Executive’s employment shall sooner terminate
pursuant to Section ‎8, the Company shall continue to employ Executive on the
terms and subject to the conditions of this Agreement for a term commencing as
of the date of this Agreement (the “Commencement Date”) and ending on
December 31, 2019; provided,  however, on December 31, 2019 and on each annual
anniversary date of December 31, 2019 (an ”Annual Anniversary Date”),
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions for one (1) year after such Annual
Anniversary Date, unless the Company shall have given written notice to
Executive (a “Non-Renewal Notice”), at least thirty (30) days prior to the
expiration of such Annual Anniversary Date, of its intention not to extend the
Employment Period (as defined below) hereunder.  Notwithstanding the foregoing,
unless mutually agreed to by the Company and the Executive, Executive’s
employment hereunder shall under no circumstances extend beyond December 31,
2026. The period during which Executive is employed by the Company pursuant to
this Agreement, shall be referred to as the “Employment Period.”  In the event
the Company gives a Non-Renewal Notice, then Executive’s employment with the
Company thereafter shall be “at will,” and except as provided in Section ‎17
below, shall not be subject to the terms of this Agreement, and Section ‎10
Partial Restraint on Post-Termination Competition shall have no further force
and effect.

 



1

 

--------------------------------------------------------------------------------

 



(b) Position and Responsibilities.  During the Employment Period, Executive
shall serve as President and Chief Executive Officer of the Company, and shall
have such duties and responsibilities as are customarily assigned to individuals
serving in such position and such other duties consistent with Executive’s title
and position as the President and Chief Executive Officer of the Company
specifies from time to time.  Executive shall devote all of his skill,
knowledge, commercial efforts and business time to the conscientious and good
faith performance of his duties and responsibilities for the Company to the best
of his ability.

 

3. Base Salary.  Effective April 1, 2018, the Company paid Executive a base
salary at an initial annualized rate of five hundred fifty-five thousand dollars
($555,000), which was paid in installments on the Company’s regular payroll
dates.  The Company may adjust such base salary from time to time, in its
absolute discretion, but not below the initial amount.  The annual base salary
payable to Executive from time to time under this Section ‎3 shall hereinafter
be referred to as the “Base Salary.”

 

4. Annual Bonus Compensation.    

 

(a) Executive shall be eligible to earn an annual bonus (“Annual Bonus”) with
respect to each calendar year ending during the Employment Period.  The Annual
Bonus will be discretionary, and determined based on personal and Company
financial objectives.  Subject to Subsection ‎(b) of this Section ‎4 above, the
Executive’s Annual Bonus shall not be less than five hundred thousand dollars
($500,000) for any calendar year during the Employment Period.  The Annual Bonus
is earned pro-rata throughout each year, unless Executive’s employment is
terminated by the Company pursuant to Section ‎8(b) for Cause, in which case the
Annual Bonus shall not be earned or paid for service during the year of the Date
of Termination.

 

(b) Notwithstanding anything to the contrary contained herein, beginning with
Executive’s Annual Bonus earned for service beginning in 2019 or after, to the
extent any portion of such bonus constitutes 162(m) Excess Compensation, as
defined in the Post-2018 Non‑Qualified Deferred Compensation Plan, in lieu of
paying Executive that portion of such Annual Bonus which is 162(m) Excess
Compensation, the Company shall make a Company 162(m) Contribution pursuant to
the Seaboard Corporation Post-2018 Non-Qualified Deferred Compensation Plan (the
“Post-2018 Deferred Compensation Plan”) to the Account of Executive thereunder
in an amount equal to that portion of Executive’s Annual Bonus that constitutes
162(m) Excess Compensation, and any portion of the Annual Bonus that does not
constitute 162(m) Excess Compensation shall be paid to Executive.  Executive has
been furnished a copy of the Post-2018 Non-Qualified Deferred Compensation Plan
and understands that payment to him of any Company 162(m) Contribution
contributed to Executive’s Account under the Post-2018 Non-Qualified Deferred
Compensation Plan thereunder may be delayed until up to the sixth year after
Executive’s separation from service from the Company.  The Company retains the
right to modify the terms of the Seaboard Corporation Post-2018 Non-Qualified
Deferred Compensation Plan from time to time as permitted by Code Section 409A.

 

5. Benefit Plans.  During the Employment Period, Executive will be eligible to
participate in such medical, dental, disability, hospitalization, life
insurance, and other benefit plans (such as pension and profit sharing plans) as
the Company maintains from time to time for

2

 

--------------------------------------------------------------------------------

 



the benefit of Executive, at the sole discretion of the Company, on the terms
and subject to the conditions set forth in such plans.  As soon as practicable
after the date hereof, Executive shall be designated as an Eligible Employee
under the Seaboard Corporation Retiree Medical Benefit Plan as Amended and
Restated Effective January 1, 2009.

 

6. Executive Benefits.    

 

(a) During the Employment Period and thereafter for so long as Executive
continues to be employed by the Company or affiliate, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including medical,
dental, disability, hospitalization, life insurance, and retirement (i.e., 401K,
pension and executive retirement plans), deferred compensation and savings
plans, on the terms and subject to the conditions set forth in such plans; as
may be amended from time to time. 

 

(b) This Employment Agreement shall not modify Executive’s existing rights to
participate in the Seaboard Corporation 409A Executive Retirement Plan, Amended
and Restated Effective January 1, 2009, as amended and restated by that Seaboard
Corporation 409A Executive Retirement Plan Amended and Restated Effective
January 1, 2013 (“SERP”), during the Employment Period, and thereafter for so
long as Executive continues to be employed by the Company or affiliate.  The
wording that follows in these provisions (b) and (c) merely restates the rights
that existed in the 2013 Employment Agreement and should not be viewed as a
modification of the same rights.  Executive consents to the January 1, 2013
amendments made to the SERP.  During the Employment Period and thereafter, the
Company reaffirms its prior commitment not to make any further amendment to the
SERP that would adversely affect or reduce the benefit that will accrue or be
paid to Executive under the SERP, it being understood that the formula to
calculate the benefit may result in a reduction in benefits, such as if there is
an increase in the 30 year U.S. Treasury Rate.  The preceding sentence shall not
apply to amendments made in order to conform the SERP to applicable changes in
law; provided,  however, in the event an amendment made in order to conform the
SERP to applicable changes in law results in a reduction to the accrued benefit
or the benefit that will accrue to Executive, the Company shall establish an
alternative provision or plan that will provide a benefit to Executive that is
substantially equal to the benefits reduced in the SERP as a result of such
amendment.  To be certain, if any such amendment to the SERP is made to conform
the SERP to applicable law and this results in an increase to the federal or
state income taxes payable upon receipt of the Accrued Benefit, the Company
shall not establish an alternative provision or plan that will pay or reimburse
Employee for such taxes.

 

(c) As was previously included in the Executive’s 2013 Employment Agreement, the
Agreement includes a retention incentive to encourage Executive to continue in
the employment of the Company, notwithstanding that the Years of Accrual Service
Limit set forth in the SERP limits Executive’s Years of Accrual Service to a
maximum of fifteen (15) Years of Accrual Service, Executive shall accrue an
additional Year of Accrual Service or partial Year of Accrual Service pursuant
to the SERP for each Year of Service or partial Year of Accrual Service after
December 31, 2019 completed by the Executive, up to an additional 2.26 Years of
Accrual Service.  The terms used herein shall have the meaning given to such
term in the SERP.



3

 

--------------------------------------------------------------------------------

 



 

(d) For purposes of calculating the benefit payable under the SERP, the Company
and Executive agree that the Final Average Earnings Limit (as defined in the
SERP) with respect to Executive shall equal seven hundred sixty-five thousand
dollars ($765,000).

 

7. Expenses; Paid Time Off.

 

(a) Business Expenses.  During the Employment Period, the Company will reimburse
Executive for all reasonable and necessary business-related expenses incurred by
Executive at the request of and on behalf of the Company in accordance with the
Company’s normal expense reimbursement policies.

 

(b) Paid Time Off.  During the Employment Period, Executive shall be entitled to
paid time off on an annualized basis in accordance with the Company’s paid time
off policy.  Executive shall also be entitled to Company-designated holidays.

 

8. Termination of Employment.

 

(a) Termination Due to Death or Disability.  Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this
subsection ‎(a)).  In the event that Executive’s employment is terminated due to
his Disability or death, no termination benefits shall be payable to or in
respect of Executive except as provided in Section ‎8‎(f)(ii).  For purposes of
this Agreement, “Disability” means a physical or mental disability during the
Employment Period, whether total or partial, which disability, in the reasonable
judgment of the Company, renders Employee unable to perform the essential
functions of his job, with or without reasonable accommodation, for a period of
one hundred twenty (120) consecutive days or for any one hundred eighty (180)
days in any 12 (twelve) month period.

 

(b) Termination by the Company for Cause.  Executive’s employment may be
terminated by the Company for Cause (as defined below in this
subsection ‎(b)).  In the event of a termination of Executive’s employment by
the Company for Cause, Executive shall be paid the termination benefits as
provided in Section ‎8‎(f)(ii).  For purposes of this Agreement, “Cause” means
(i) a material breach by Executive of any provision of this Agreement,
including, without limitation, Section ‎9; (ii) a material violation by
Executive of any Policy (as defined in Section ‎14), resulting in material
injury to the Company; (iii) Executive’s willful misconduct or gross negligence
that has caused or is reasonably expected to result in material injury to the
business, reputation or prospects of the Company or any of its Affiliates;
(iv) Executive’s material fraud or misappropriation of funds; or (v) the
commission by Executive of a felony involving moral turpitude; provided that no
termination under clauses (i) or (ii) shall be effective unless Company shall
have given Executive notice of the event or events constituting Cause and
Executive shall have failed to cure such event or events within thirty (30)
business days after receipt of such notice, provided,  however, that Executive
shall not have the right to cure any violation of Section ‎9 hereof.

 

(c) Termination Without Cause.  Executive’s employment may be terminated by the
Company Without Cause (as defined below in this subsection ‎(c)) at any
time.  In the event

4

 

--------------------------------------------------------------------------------

 



of a termination of Executive’s employment by the Company Without Cause, the
Executive shall be paid the termination benefits as provided in
Section ‎8‎(f)(i).  For purposes of this Agreement, a termination “Without
Cause” shall mean a termination of Executive’s employment by the Company other
than due to Executive’s death or Disability as described in Section ‎8‎(a) and
other than for Cause as described in Section ‎8‎(b).

 

(d) Termination by Executive.  Executive may resign from his employment for any
reason.  In the event of a termination of Executive’s employment by Executive’s
resignation, no termination benefits shall be payable to or in respect of
Executive except as provided in Section ‎8‎(f)(i).  

 

(e) Notice of Termination; Date of Termination.

 

(i) Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive (other than as a result of Executive’s death) shall be
communicated by a written Notice of Termination addressed to the other party to
this Agreement.  A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section ‎8 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.  Any Notice of
Termination given by an Executive must specify an effective date of termination
which is at least ninety (90) days after the giving of the Notice of
Termination.

 

(ii) Date of Termination.  The term “Date of Termination” shall mean (i) if
Executive’s employment is terminated by his death, the date of his death; and
(ii) if Executive’s employment is terminated for any other reason, the effective
date of termination specified in such Notice of Termination, but not longer than
ninety (90) days.  The Employment Period shall expire on the Date of
Termination.

 

(f) Payments Upon Certain Terminations.

 

(i) In the event of a termination of Executive’s employment by the Company
Without Cause, the Company shall pay to Executive (or, following his death, to
Executive’s estate) within thirty (30) days of the Date of Termination, (x) his
Base Salary through the Date of Termination, to the extent not previously paid;
(y)  the pro-rata amount of the Annual Bonus (based on the amount paid for the
previous year or that would have been paid but for all or a portion of such
Annual Bonus not being paid due to is being 162(m) Excess Compensation) which is
accrued through the date of termination); and (z) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to the terms hereof, and
(such amounts under clauses (x), (y) and (z), collectively the “Accrued
Obligations”).  In addition, in the event of any such termination of Executive’s
employment, if Executive executes and delivers to the Company a Release and
Discharge of All Claims substantially in the form approved attached hereto
(“Release”) within thirty (30) days after the Date of

5

 

--------------------------------------------------------------------------------

 



Termination, Executive shall be entitled to the following payments and benefits
(provided, however, in the event of Executive’s death following the Date of
Termination but prior to delivery of the executed Release, the following
payments shall be paid to Executive’s estate, notwithstanding that the Release
has not been executed):

 

(A) an amount equal to the Executive’s Base Salary (at the Base Salary being
paid on the Date of Termination) for eighteen (18) months, payable in
installments in accordance with the Company’s regular payroll policies, with the
first installment being paid on the Company’s regular pay date following the day
which is thirty (30) days after the Date of Termination (the “Payment
Commencement Date”) (with the first installment being the sum of the Base Salary
installments from the Date of Termination through the Payment Commencement Date,
and with subsequent installments being based on the Base Salary); and

 

(B) a lump sum payment equal to 1.5 times the average of the bonuses paid to
Executive for the four (4) calendar years prior to the Date of Termination (or
that would have been paid but for all or a portion of such bonuses not being
paid due to such amounts being 162(m) Excess Compensation), such amount to be
paid to Executive on the eighteen (18) month anniversary date of the Date of
Termination.

 

(C) The Company and Executive agree that each payment made by the Company to
Executive pursuant to subsections ‎(A) and ‎(B) of this Section ‎8‎(f)‎(i) shall
be deemed to be a separate and distinct payment for purposes of Internal Revenue
Code Section 409A and the related regulations, as opposed to an annuity or other
collective series of payments.

 

(D) Notwithstanding anything to the contrary contained herein, to the extent the
aggregate amount to be paid to the Executive pursuant to subsections ‎(A) and
‎(B) of this Section ‎8‎(f)‎(i) during the six (6) months following the Date of
Termination exceeds two (2) times the maximum amount that may be taken into
account under a qualified retirement plan pursuant to Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (“Code”), for the calendar year of
such Date of Termination (the “401(a)(17) Limit”), then payment of such amount
that is in excess of two (2) times the 401(a)(17) Limit shall not be paid during
the sixth (6) months following the Date of Termination but instead shall be paid
in a lump sum payment on the next day after the date which is six (6) months
following the Date of Termination.

 

(E) Notwithstanding anything to the contrary contained herein, to the extent any
amount set forth in clause (y) of this Section ‎8‎(f)‎(i) or subsections ‎(A)
and ‎(B) of this Section ‎8‎(f)‎(i) constitutes 162(m) Excess Compensation, no
such 162(m) Excess Compensation shall be paid and, in lieu thereof, the Company
shall make a Company 162(m) Contribution pursuant to the Post-2018 Deferred
Compensation Plan to the Account of Executive thereunder.  Executive has been
furnished a copy of the Post-2018 Non-Qualified Deferred Compensation Plan and

6

 

--------------------------------------------------------------------------------

 



understands that payment to him of a Company 162(m) Contribution contributed to
Executive’s Account under the Post-2018 Non-Qualified Deferred Compensation Plan
thereunder may be delayed until up to the sixth year after Executive’s
separation from service from the Company.  The Company retains the right to
modify the terms of the Seaboard Corporation Post-2018 Non-Qualified Deferred
Compensation Plan from time to time as permitted by Code Section 409A.

 

Executive shall not have a duty to mitigate the costs to the Company under this
Section ‎8‎(f)‎(i), nor shall any payments from the Company to Executive
hereunder be reduced, offset or canceled by any compensation or fees earned by
(whether or not paid currently) or offered to Executive during the remainder of
the fiscal year of the Company that includes the Date of Termination by a
subsequent the Company or other Person (as defined below in Section ‎18(k)
below) for which Executive performs services, including, but not limited to,
consulting services. 

 

(ii) If Executive’s employment shall terminate upon his death or if the Company
shall terminate Executive’s employment for Cause or due to Executive’s
Disability, or Executive shall resign from his employment, in any such case
during the Employment Period, the Company shall pay to Executive (or, in the
event of Executive’s death, to his estate) the Accrued Obligations within thirty
(30) days following the Date of Termination. 

 

(iii) Except as specifically set forth in this Section ‎8‎(f), no termination
benefits shall be payable to or in respect of Executive’s employment with the
Company or its affiliates.

 

(iv) The Company shall have the right to apply and set off against the Accrued
Obligations or any other amounts owing to Executive hereunder, any amounts owing
by the Executive to the Company, whether pursuant to this Agreement or
otherwise.

 

(g) Resignation upon Termination.  Effective as of any Date of Termination under
this Section ‎8 or otherwise as of the date of Executive’s termination of
employment with the Company, Executive shall resign, in writing, from all Board
memberships and other positions then held by him, or to which he has been
appointed, designated or nominated, with the Company and its Affiliates.

 

9. Confidentiality.  Executive agrees that during his employment with the
Company and thereafter, Executive will not, directly or indirectly (i) disclose
any Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an Executive of the Company
who requires such information to perform his or her duties for the Company); or
(ii) use any Confidential Information for Executive’s own benefit or the benefit
of any third party.  “Confidential Information” means confidential, proprietary
or commercially sensitive information relating to (i) the Company or its
Affiliates, or members of their management or boards; or (ii) any third parties
who do business with the Company or its Affiliates, including customers and
suppliers.  Confidential Information includes, without limitation, marketing
plans, business plans, financial information and records, operation methods,

7

 

--------------------------------------------------------------------------------

 



personnel information, drawings, designs, information regarding product
development, other commercial or business information and any other information
not available to the public generally.  The foregoing obligation shall not apply
to any Confidential Information that has been previously disclosed to the public
or is in the public domain (other than by reason of a breach of Executive’s
obligations to hold such Confidential Information confidential).  If Executive
is required or requested by a court or governmental agency to disclose
Confidential Information, Executive must notify the General Counsel of the
Company in writing of such disclosure obligation or request no later than three
business days after Executive learns of such obligation or request, and permit
the Company to take all lawful steps it deems appropriate to prevent or limit
the required disclosure.    

 

10. Partial Restraint on Post-termination Competition.

 

(a) Definitions.  For the purposes of this Section ‎10, the following
definitions shall apply:

 

“Competitor” means any business, individual, partnership, joint venture,
association, firm, corporation or other entity, other than the Company and its
affiliates, that is engaging or actively planning to engage, wholly or partly,
in activities (“Competitive Activities”) that directly compete or would compete
with the Company or its affiliates in the Company Activities (as hereinafter
defined) in the Territory (as hereinafter defined). 

 

“Competitive Position” means (i) the direct or indirect ownership or control of
all or any portion of a Competitor; or (ii) any employment or independent
contractor arrangement with any Competitor whereby Executive will serve such
Competitor in the Territory in any managerial, sales, executive or consultant
capacity with respect to Competitive Activities in the Territory.

 

“The Company Activities” means the businesses of animal production and
processing, meat processing (including any further processed meats) and any
business acquired or commenced by the Company hereafter or in which the Company
owns any interest in.

 

“Non-Compete Period” or “Non-Solicitation Period” means the time period during
the Employment Period and continuing thereafter until the date which is 18
months after the Date of Termination, no matter whether terminated by the
Executive or the Company for any or no reason.

 

“Territory” means the entire United States of America, Japan, China, South Korea
and Mexico and such other geographic areas in which the Company engages in the
Company Activities.

 

(b) Non-competition. 

 

(i) The parties hereto acknowledge that Executive, by virtue of his position
with and responsibilities to the Company, is engaging and is expected to
continue to engage during the Term in the Company Activities throughout the
Territory and has

8

 

--------------------------------------------------------------------------------

 



executive management responsibilities with respect to the Company
responsibilities which extend throughout the Territory.  Executive acknowledges
that to protect adequately the interest of the Company in the business of the
Company it is essential that any non-compete covenant with respect thereto cover
all the Company Activities and the entire Territory.

 

(ii) Executive hereby agrees that, during the Non-compete Period, Executive will
not, either directly or indirectly, alone or in conjunction with any other
party, accept or enter into a Competitive Position.  Executive shall notify the
Company promptly in writing if Executive receives an offer of a Competitive
Position during the Non-compete Period, and such notice shall describe all
material terms of such offer.

 

Nothing contained in this Section ‎10 shall prohibit Executive from acquiring
not more than five percent (5%) of any company whose common stock is publicly
traded on a national securities exchange or in the over-the-counter market.

 

(c) Severability.  If a judicial or arbitral determination is made that any of
the provisions of this Section ‎10 constitutes an unreasonable or otherwise
unenforceable restriction against Executive the provisions of this Section ‎10
shall be rendered void only to the extent that such judicial or arbitral
determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Executive.  In this regard, Executive hereby
agrees that any judicial or arbitral authority construing this Agreement shall
sever or reform any portion of the Territory, any prohibited business activity
or any time period from the coverage of this Agreement to allow the covenants in
this Section ‎10 to be enforced to the maximum extent authorized by law, and
shall then enforce the covenants in this Section ‎10 as so severed or reformed.

 

(d) Reasonable Restrictions.  Executive acknowledges that the restrictions and
covenants contained in this Agreement are reasonably necessary to protect the
goodwill and legitimate business interests of the Company, are not overbroad,
overlong, or unfair (including in duration and scope), and will not curtail
Executive’s ability to earn a livelihood upon Executive’s termination of
employment with the Company.

 

11. Non-Solicitation of Employees and Customers.    

 

(a) Executive hereby agrees that Executive will not, either directly or
indirectly, alone or in conjunction with any other party: 

 

(i) during the Employment Period, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any then customer for the purpose of providing
the customer with services or products competitive with those offered by the
Company or its Affiliates during the Employment Period; or

 

(ii) during the Non-Compete Period, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any customer who was a customer of the Company
or any Affiliate and with respect to whom the Executive had material contact or
about whom Executive gained Confidential Information at any time during the
Employment Period.



9

 

--------------------------------------------------------------------------------

 



 

(b) Executive hereby agrees that Executive will not, during the Employment
Period and the Non-Solicitation Period, either directly or indirectly, alone or
in conjunction with any other party, employ, solicit or attempt to employ or
solicit any person known by Executive to be an employee, consultant, contractor
or other personnel of the Company or its Affiliates, to terminate, alter or
lessen that party’s affiliation with the Company or its affiliates or to violate
the terms of any agreement or understanding between such employee, consultant,
contractor or other person and  the Company or its affiliates.  

 

12. Work Product.  Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company (“Work
Product”) shall exclusively vest in and be the sole and exclusive property of
the Company and shall constitute “work made for hire” (as that term is defined
under Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company
being the person for whom the work was prepared.  In the event that any such
Work Product is deemed not to be a “work made for hire” or does not vest by
operation of law in the Company, Executive hereby irrevocably assigns, transfers
and conveys to the Company, exclusively and perpetually, all right, title and
interest which Executive may have or acquire in and to such Work Product
throughout the world, including without limitation any copyrights and patents,
and the right to secure registrations, renewals, reissues, and extensions
thereof.  The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company.  Executive shall
promptly disclose to the Company the creation or existence of any Work Product
and shall take whatever additional lawful action may be necessary, and sign
whatever documents the Company may require, in order to secure and vest in the
Company or its designee all right, title and interest in and to all Work Product
and any intellectual property rights therein (including full cooperation in
support of any Company applications for patents and copyright or trademark
registrations).

 

13. Return of Company Property.  In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
materials or documents containing or pertaining to Confidential Information, and
including without limitation, any company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, card access to any Company building, customer lists, computer disks,
reports, files, e-mails, work papers, Work Product, documents, memoranda,
records and software, computer access codes or disks and instructional manuals,
internal policies, and other similar materials or documents which Executive
used, received or prepared, helped prepare or supervised the preparation of in
connection with Executive’s employment with the Company.  Executive agrees not
to retain any copies, duplicates, reproductions or excerpts of such material or
documents. 

 

14. Compliance With Company Policies.  During Executive’s employment with the
Company, Executive shall be governed by and be subject to, and Executive hereby
agrees to comply with, all Company policies applicable to employees generally or
to employees at

10

 

--------------------------------------------------------------------------------

 



Executive’s grade level, including without limitation, the Company’s Code of
Business Ethics and Conduct, in each case, as any such policies may be amended
from time to time in the Company’s sole discretion (collectively, the
“Policies”).

 

15. Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that a breach by Executive of
any of Section ‎9,  ‎10,  ‎10(d),  ‎12,  ‎13 or ‎14 is a material breach of this
Agreement and that remedies at law may be inadequate to protect the Company and
its Affiliates in the event of such breach, and, without prejudice to any other
rights and remedies otherwise available to the Company, Executive agrees to the
granting of injunctive relief in the Company’s favor in connection with any such
breach or violation without proof of irreparable harm, plus attorneys’ fees and
costs to enforce these provisions.  Executive further acknowledges and agrees
that the Company’s obligations to pay Executive any amount or provide Executive
with any benefit or right pursuant to Section ‎8 is subject to Executive’s
compliance with Executive’s obligations under Sections ‎9 through ‎14 inclusive,
and that in the event of a breach by Executive of any of Section ‎9,  ‎10,
 ‎10(d),  ‎12,  ‎13 or ‎14, the Company shall immediately cease paying such
benefits and Executive shall be obligated to immediately repay to the Company
all amounts theretofore paid to Executive pursuant to Section ‎8.  In addition,
if not repaid, the Company shall have the right to set off from any amounts
otherwise due to Executive any amounts previously paid pursuant to
Section ‎8(f).  Executive further agrees that the foregoing is appropriate for
any such breach inasmuch as actual damages cannot be readily calculated, the
amount is fair and reasonable under the circumstances, and the Company would
suffer irreparable harm if any of these Sections were breached.  All disputes
not relating to any request or application for injunctive relief in accordance
with this Section ‎15 shall be resolved by arbitration in accordance with
Section ‎18(b).

 

16. Assumption of Agreement.  The Company shall require any Successor thereto,
by agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Executive to compensation from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
the Company had terminated Executive’s employment Without Cause as described in
Section ‎8, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.    

 

17. Entire Agreement; Survival.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof, replacing
the Employment Agreement dated as of July 1, 2013 between the Company and
Employee.  All prior correspondence and proposals (including, but not limited
to, summaries of proposed terms) and all prior promises, representations,
understandings, arrangements and agreements relating to such subject
matter,  are merged herein and superseded hereby.  The covenants and agreements
set forth in Sections ‎5,  ‎6,  ‎8,  ‎9,  ‎10,  ‎11,  ‎12,  ‎13,  ‎14,  ‎15,
 ‎17 and ‎18 shall survive any termination of this Agreement or expiration of
the term of this Agreement; provided, however, Sections ‎8 and ‎10 shall not
survive any termination of this Agreement upon the Company giving a Non-Renewal
Notice pursuant to Section ‎2(a).



11

 

--------------------------------------------------------------------------------

 



 

18. Miscellaneous.

 

(a) Binding Effect; Assignment.  This Agreement shall be binding on and inure to
the benefit of the Company and its Successors and permitted assigns.  This
Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives.  This Agreement
shall not be assignable by any party hereto without the prior written consent of
the other parties hereto.  The Company may effect such an assignment without
prior written approval of Executive upon the transfer of all or substantially
all of its business and/or assets (by whatever means), provided that the
Successor to the Company shall expressly assume and agree to perform this
Agreement in accordance with the provisions of Section ‎16.

 

(b) Arbitration.  The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”).  The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration.  The arbitration shall be held in the general Kansas City,
Kansas metropolitan area.  The dispute shall be heard and determined by one
arbitrator selected from a list of arbitrators who are members of AAA’s Regional
Employment Dispute Resolution roster.  If the parties cannot agree upon a
mutually acceptable arbitrator from the list, each party shall number the names
in order of preference and return the list to AAA within ten (10) days from the
date of the list.  A party may strike a name from the list only for good
cause.  The arbitrator receiving the highest ranking by the parties shall be
selected.  Depositions, if permitted by the arbitrator, shall be limited to a
maximum of two (2) per party and to a maximum of four (4) hours in
duration.  The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Section ‎15 of this
Agreement.

 

(c) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas without reference to principles
of conflicts of laws.

 

(d) Taxes.  The Company may withhold from any payments made under this Agreement
all applicable taxes, including, but not limited to, income, employment and
social insurance taxes, as shall be required by law.

 

(e) Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by the
Company and is agreed to in writing by Executive.  No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

 



12

 

--------------------------------------------------------------------------------

 



(f) Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

(g) Notices.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested; (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof; and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

(i) If to the Company, to it at:

 

Seaboard Foods LLC

9000 West 67th Street, Suite 200

Merriam, Kansas 66202

Attention:President

 

With a copy to:

 

Seaboard Corporation

9000 West 67th Street

Shawnee Mission, Kansas  66202

Attention:General Counsel

Telephone:(913) 676-8925

Facsimile:(913) 676-8978

 

(ii) if to Executive, to his residential address as currently on file with the
Company.

 

(h) Voluntary Agreement; No Conflicts.  Executive represents that he is entering
into this Agreement voluntarily and that Executive’s employment hereunder and
compliance with the terms and conditions of this Agreement will not conflict
with or result in the breach by Executive of any agreement to which he is a
party or by which he or his properties or assets may be bound.

 

(i) Counterparts/Facsimile.  This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

(j) Headings.  The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.





13

 

--------------------------------------------------------------------------------

 



 

(k) Certain other Definitions.

 

“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, (i) Controls, is Controlled by,
or is under common Control with the first Person, including, but not limited to,
a Subsidiary of any such Person, or (ii) has an ownership interest in the first
Person, or has an interest owned by the first Person.

 

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”):  with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Person” any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Subsidiary”  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

 

“Successor” of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

 

(l)Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted and applied so that the payments and benefits set forth herein
either shall be exempt from or shall comply with the requirements of
Section 409А. The Company and Executive intend that the compensation and
severance payments to be paid to Executive shall comply with either or both of
the short-term deferral or separation pay exceptions to the requirements of
Section 409А of the Code, as described in Treasury Regulation §§ 1.409А--(b)(4)
and 1(b)(9)(iii) and, therefore, be exempt from the application of Section 409А.
Notwithstanding anything to the contrary set forth in this Agreement, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Section 409A shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as defined for purposes of
Section 409A).  The Company makes no representation or warranty and shall have
no liability to Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A but do not satisfy an exemption from, or the conditions of, Section 409A.

(m)With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under the Employment Agreement, such

14

 

--------------------------------------------------------------------------------

 



reimbursement any expenses or provision of in-kind benefits that are Deferred
Compensation shall be subject to the following conditions: (A) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Internal Revenue Code of 1986 and related
regulations; (B) the reimbursement of an eligible expense shall be made no later
than the end of the year after the year in which such expense was incurred; and
(C) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

(n)“Termination of employment,” “termination,” “resignation” or words of similar
import, as used in the Employment Agreement mean, for purposes of any payments
of Deferred Compensation under the Employment Agreement, the Executive’s
“separation from service” as defined in Section 409A; provided that for this
purpose, a “separation from service” is deemed to occur on the date that the
Company and the Executive reasonably anticipate that the level of bona fide
services the Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services provided in the
immediately preceding thirty six (36) months.

 

 

SIGNATURE PAGE FOLLOWS





15

 

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

THIS AGREEMENT CONTAINS A PROVISION REQUIRING THAT ARBITRATION PURSUANT TO THE
AMERICAN ARBITRATION ASSOCIATION NATIONAL RULES FOR THE RESILUTION OF EMPLOYMENT
DISPUTES IS THE EXCLUSIVE MEANS FOR RESOLVING ANY DISPUTE BETWEEN THE PARTIES
HERETO AS TO THIS AGREEMENT.

 

FOO

 

 

 

 

SEABOARD FOODS LLC

 

 

 

 

 

 

By:

/s/ Steven J. Bresky

 

 

 

Steven J. Bresky, Vice President

 

 

 

 

 

Executive:

 

 

 

 

By:

/s/ Darwin E. Sand

 

 

 

Darwin E. Sand

 

 

 

 

 

 

 



16

 

--------------------------------------------------------------------------------

 

 

RELEASE AND DISCHARGE OF ALL CLAIMS

 

 

This Release and Discharge of All Claims (“Release”) is made and entered into by
and between _________________________________ (hereinafter “You”), and Seaboard
Foods LLC, an Oklahoma limited liability company (“Seaboard”).

For and in consideration of the following promises, the parties agree to the
following:

1.



You acknowledge that your employment with Seaboard has ended effective
_______________ in accordance with the terms of the Employment Agreement between
You and Seaboard (“Employment Agreement”).

 

2.



Subject to the conditions set forth in Section ‎8(f)(i) of the Employment
Agreement, Seaboard agreed to pay You the amounts described in said
Section ‎8(f)(i) (“Severance”) and take certain actions.  The effectiveness of
this Release is conditioned on Seaboard making the payments and taking the
actions provided in Section ‎8(f)(i).  If such payments are not made or such
actions are not taken, this Release shall be of no effect.

 

3.



You agree to, and do, hereby remiss, release and forever discharge Seaboard,
Seaboard’s parent corporation, Seaboard Corporation, and any and all companies
affiliated with Seaboard, and their respective agents, officers, employees,
successors and assigns (hereinafter collectively the “Released Parties”), from
and against any and all matters, claims, demands, damages, causes of action,
debts, liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, foreseen, unforeseen, known or unknown, which You now have, or
hereinafter may have against Seaboard based on any and all aspects of your
employment with Seaboard or the termination of You prior to the date
hereof.  This release of claims includes, but is not limited to, any rights or
claims You may have under Title VII of the Civil Rights Act of 1964, as amended;
the Equal Pay Act; the Age Discrimination in Employment Act of 1967, as amended;
the Employment Retirement Income Security Act; the Omnibus Budget Reconciliation
Act; the Americans With Disabilities Act; the Family and Medical Leave Act of
1993; the Kansas Acts Against Discrimination; the Kansas Age Discrimination in
Employment Act; the Fair Labor Standard Act; any claims for wrongful discharge
or breach of contract; severance; claims under worker’s compensation laws; or
any other federal, state or local laws or regulations relating to employment and
wages arising from events occurring prior to the date of execution of this
Agreement.  You agree that this Agreement includes a release of all claims based
on theories of contract or tort (e.g., negligent or intentional infliction of
emotional distress, defamation, assault, battery, false imprisonment, wrongful
termination, etc.), whether based on common law or otherwise.  The foregoing
list is meant to be illustrative rather than exhaustive.  Further, You declare
that as of the date of this Agreement, You have not suffered any on the job or
work-related accident, injury, occupational disease or disability whether
temporary, permanent, partial or total.

 



 

 

--------------------------------------------------------------------------------

 



YOU ACKNOWLEDGE AND AGREE THAT THIS RELEASE IS A FULL AND FINAL BAR TO ANY AND
ALL CLAIMS OF ANY TYPE THAT YOU MAY NOW HAVE AGAINST ANY OF THE RELEASED
PARTIES.

 

4.



You waive the rights and claims set forth above, and also agree not to
institute, or have instituted, a lawsuit against any of the Released Parties on
any such claims or rights or to submit or file any charges, claims, complaints
or actions with any agency, court, organization, or judicial forum.  You further
acknowledge and agree that with respect to the rights and claims You are
waiving, You are waiving not only your right to recover money or any other
relief action You might commence, but also your rights to recover any action
brought on your behalf by any other party, including, but not limited to the
United States Equal Employment Opportunity Commission or any other federal,
state, or local governmental agency or department.

 

5.



Notwithstanding the foregoing, this Release shall not constitute any release or
waiver of any claims for retirement benefits, insurance or welfare benefits or
any other benefits of employment with Seaboard which accrued or arose prior to
the date your employment ended and in which You are vested.

 

6.



The parties to this Agreement agree that nothing in this Agreement is an
admission by any party hereto of any wrongdoing, either in violation of an
applicable law or otherwise, and that nothing in this Agreement is to be
construed as such by any person.

 

7.



You and Seaboard agree that neither will publicize this Agreement either
directly or indirectly, either in specific or as to general content, to either
the public generally, to any employee of Seaboard or to any other person.

 

8.



You hereby acknowledge that You have been advised to consult an attorney, and
that You fully understand the Agreement and the effect of signing the
Agreement.  You further represent, declare and agree that You voluntarily accept
the payment described above for the purposes of making a full and final
compromise, adjustment and settlement of all claims hereinabove described.

 

9.



The foregoing Agreement, together with your Employment Agreement, constitutes
the entire agreement among the parties and there are no other understandings or
agreements, written or oral, between them on the subject.  Separate copies of
this document shall constitute original documents which may be signed
separately, but which together will constitute one single agreement.

 

10.



You covenant and agree as follows:

 

a.



You shall protect and safeguard the trade secrets and confidential and
proprietary information of Seaboard and its parent and subsidiaries and
affiliate companies, including, but not limited to, the identity of its
customers and suppliers, its arrangements with customers and suppliers, and its
technical and financial data, records, compilations of information, processes
and specification relating to its

2

 

--------------------------------------------------------------------------------

 



customers, suppliers, products and services;

 

b.



You shall not disclose any of such trade secrets and confidential and
proprietary information;

 

c.



You shall not use, directly or indirectly, for your own benefit or for the
benefit of another, any of such trade secrets and confidential and proprietary
information; and

 

d.



You agree not to make any disparaging comment in any format, whether written,
electronic or oral, to any customer, employee, the press or any other individual
or entity regarding Seaboard that relates to Seaboard’s business or related
activities or the relationship between the parties.

 

11.



All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of Seaboard, whether prepared by You or
otherwise coming into your possession, shall be the exclusive property of
Seaboard, and shall be delivered to Seaboard and not retained by You for any
reason whatsoever.  It is expressly agreed that the remedy at law for the breach
of any such covenant is inadequate and injunctive relief shall be available to
prevent the breach or any threatened breach thereof.

 

12.



You acknowledge that You have been given at least twenty-one (21) days within
which to consider this Agreement before its execution.  You agree that any
changes made to this Release (whether material or not) must be made in writing,
be signed and dated by both parties, and does not restart the running of the
twenty-one (21) day period.  This Agreement shall not become effective until
seven (7) calendar days after the date of execution.  During this seven (7) day
period, You may revoke the Agreement.  After said seven (7) day period, You
acknowledge that this Agreement becomes final and binding.

 

13.



This Agreement shall be construed and governed by the laws of the State of
Kansas.

 

THE PARTIES HAVE READ, UNDERSTOOD AND FULLY CONSIDERED THIS RELEASE AND
DISCHARGE OF ALL CLAIMS, AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH RELEASE
AND DISCHARGE OF ALL CLAIMS.  THE TERMS OF THIS RELEASE AND DISCHARGE OF ALL
CLAIMS ARE THE PRODUCT OF MUTUAL NEGOTIATION AND COMPROMISE BETWEEN THE PARTIES,
HAVING ELECTED TO EXECUTE THIS RELEASE AND DISCHARGE OF ALL CLAIMS, TO FULFILL
THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE COMPENSATION SET FORTH
IN THE EMPLOYMENT AGREEMENT.  THE PARTIES FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, VOLUNTARILY ENTER INTO THIS RELEASE AND DISCHARGE OF ALL CLAIMS.





3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Settlement
Agreement and Release.

 

 

 

 

SEABOARD FOODS LLC

 

 

Date:

 

By:

 

 

Company Representative

 

 

Date:

 

By:

 

 

Employee

 

 

STATE OF ____________)

 

           ) ss

 

COUNTY OF __________)

 

 

 

On this ____ day of ___________, 20__, before me ___________, to me personally
known, who, after being duly sworn, acknowledged that he/she executed the
foregoing Agreement and Release as his/her free act and deed.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

 

 

 

Notary Public

My commission expires:

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------